Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the action against defendants JF Gray Enterprises, Inc., and Alberta Enterprises, Inc. The record establishes that those corporations were not parties to the written agreement that plaintiff, Prime Time Sports, Inc., entered into with John Gray individually and doing business as John’s Round Up. In addition, plaintiff, in its complaint, did not seek damages for breach of contract from those corporate defendants. (Appeal from Order of Supreme Court, Monroe County, Frazee, J.—Dismiss Cause of Action.) Present—Green, J. P., Pine, Doerr, Boehm and Fallon, JJ.